Citation Nr: 0833728	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the 
left ilium, currently rated as 10% disabling.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection, including secondary to 
service-connected left ilium fibrosarcoma excision residuals, 
for left hip traumatic arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 until 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an November 2004 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's left hip 
traumatic arthritis service connection claim.

In April 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
record on appeal.

The issue of entitlement to service connection for arthritis 
of the left hip is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

FINDING OF FACT

At a hearing held on April 1, 2008, and in a signed statement 
dated that same day, and prior to the promulgation of a 
decision, the Board received notification from the appellant 
that a withdrawal of the appeal for an increased evaluation 
for a scar, and entitlement to service connection for 
diabetes was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of his claims for an increased evaluation for a 
scar, and entitlement to service connection for diabetes have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2008, at a hearing and in a signed statement, the 
veteran indicated that he wished to withdraw his claims of 
entitlement to an increased rating for a scar, and 
entitlement to service connection for diabetes.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.202 (2006). Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2007).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  As such, the Board 
does not have jurisdiction to review his claims of 
entitlement to an increased evaluation for a scar and 
entitlement service connection for diabetes and those claims 
are dismissed.


ORDER

The claim of entitlement to an increased evaluation for a 
scar is dismissed.

The claim of entitlement to service connection for diabetes 
is dismissed.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserts that he has had left hip pain since his 
June 1967 left ilium fibrosarcoma excision surgery, and that 
he now suffers from traumatic arthritis as a result of this 
surgery.

The veteran's September 1964 entrance and May 1967 discharge 
examinations were negative for any relevant abnormalities.  
He indicated on his June 1967 report of medical history (RMH) 
form that he was in good health.  His service treatment 
records are otherwise negative for any complaints, symptoms 
or treatments relating to his current hip disability claim.

VA treatment records revealed that the veteran had a 
fibrosarcoma excised from his left ilium in June 1967, less 
than one month after he was discharged from service.  The 
record is negative for a fibrosarcoma recurrence.

Treatment records reflected that the veteran had occasionally 
complained of left hip pain since at least May 1998.

X-rays dated May 1998, October 1999, July 2000, and May 2004 
found that the veteran's left hip joint to be within normal 
limits.  However, the October 1999 X-ray examination also 
found that a large osteophyte (bone spur) was present in his 
left hip representing an exostosis (formation of new bone).  
The May 1998 X-ray also demonstrated an osteochondroma in the 
left iliac hip wing.

At the April 2008 Travel Board hearing, the veteran testified 
that his June 1967 fibrosarcoma excision surgery removed a 
portion of his left hip but did not properly "smooth out" 
the area, leaving spurs and sharp points in his hip bone that 
now caused his current painful hip condition.  He indicated 
that his physician had informed him that his X-rays reflected 
this condition, and that this physician had diagnosed him 
with left hip arthritis.

This record contains competent evidence of osteophyte and 
exostosis which may suggest left hip traumatic arthritis.  An 
examination is needed to determine whether the veteran 
currently suffers from traumatic arthritis that is either 
related to his service or is the result of his service-
connected left ilium fibrosarcoma excision residuals.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
current left hip traumatic arthritis 
related to service, or as secondary to 
his service-connected left ilium 
fibrosarcoma excision residuals.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran has current left hip 
traumatic arthritis that began in 
service, is related to his service-
connected left ilium fibrosarcoma 
excision residuals, or is otherwise 
related to a disease or injury in 
service.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  





 Department of Veterans Affairs


